DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the remarks that, “nowhere in Goossen is a battery shown or described as being mounted to a hub or a control vane of a duct.”
The Examiner respectfully disagrees, because Goossen discloses a battery (126) mounted via (112, 116) to a hub (area near character 110) and/or a control vane (206) of a duct (102). Therefore, Goossen discloses a battery mounted to a hub or a control vane of a duct as recited by the amended claims 9 and 13.
Claim Objections
Claims 9 and 20 is objected to because of the following informalities:  
Claim 9, “a first battery mounted a hub or control vane… a second battery mounted a hub or control vane” should be changed to “a first battery mounted to a hub or control vane… a second battery mounted to a hub or control vane”
Claim 20, lines 11 and 15 both end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goossen (EP 2193993 A2), in view of Beck (US 2021/0253240).
Regarding claim 1, Goossen discloses a duct (102 of Figures) for a ducted-rotor aircraft, the duct comprising: 
a hub comprising a rotor (111 of Figures) and a motor (109 of Figures) configured to drive the rotor; 
a duct ring (108 of Figures) that defines an opening surrounding at least a portion of the hub; 
a plurality of stators (112 of Figures) that extend outward from the hub; and 
a control vane (206 of Figures; Para. 0028);
a battery (126 of Figures; Para. 0027) electrically coupled to the rotor and configured to power the motor (Para. 0027).
Goossen does not explicitly disclose a battery (126 of Figures; Para. 0027) mounted within the duct to one of the hub or the control vane.
Beck discloses a battery (102 of Figures; Para. 0025) mounted within the duct (20 of Figures) to one of the hub (center of duct 20) or the control vane.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to mount the battery of Goossen within the duct to one of the hub or the control vane, as taught by Beck, to shields batteries from conditions external to UAV during flight [Beck: Para. 0025] since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, Goossen discloses wherein the battery is mounted to the hub (Para. 0017).
Regarding claim 4, Goossen discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the battery is mounted to a location within the hub.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to mount the battery of Goossen to a location within the hub to reduce total component cost and overall cost of a UAV structure [Goossen: Para. 0018] since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, Goossen discloses comprising a second battery and a second motor, the second battery configured to power at least one of the motor and the second motor (Para. 0027; each motor powered by a separately provided battery).
Regarding claim 8, Goossen discloses comprising: wherein the control vane (206 of Figures; Para. 0028) pivotally attached to one or more of the plurality of stators (112 of Figures); and 
wherein the battery is mounted to one of the plurality of stators (Para. 0017; stator slipstream dual role also a battery); 
the second battery is mounted to the duct ring (Para. 0017; duct ring dual role is also a battery).
Goossen does not explicitly disclose a third battery is mounted to the control vane. 
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to mount the at least one battery of Goossen to the control vane to reduce total component cost and overall cost of a UAV structure [Goossen: Para. 0018] since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goossen (EP 2193993 A2).
Regarding claim 9, Goossen discloses a distributed battery system in a ducted-rotor aircraft, the distributed battery system comprising: 
a first battery (126 of Figures) mounted (via 112 and 116 of Figures) a hub or a control vane (206 of Figures; Para. 0028) of a first duct of the ducted-rotor aircraft, the first duct comprising a first rotor (111 of Figures; port side) and a first motor (109 of Figures; port side) configured to drive the first rotor; 
wherein the first battery is electrically coupled to the first motor and configured to power the first motor (Para. 0027; each motor powered by a separately provided battery); and 
a second battery mounted (via 112 and 116 of Figures) a hub or a control vane (206 of Figures; Para. 0028) of a second duct of the ducted-rotor aircraft, the second duct comprising a second rotor (111 of Figures; starboard side) and a second motor (109 of Figures; starboard side) configured to drive the second rotor; and 
wherein the second battery is electrically coupled to the second motor and configured to power the second motor (Para. 0027; each motor powered by a separately provided battery).
Regarding claim 10, Goossen discloses comprising a third battery mounted (via 112 and 116 of Figures) to a hub or a control vane (206 of Figures; Para. 0028) of a third duct of the ducted-rotor aircraft (Para. 0017, 0023; three or more ducts could be included with each duct serving dual role as a battery), the third duct comprising a third rotor (111 of Figures) and a third motor (109 of Figures) that is configured to drive the third rotor, wherein the third battery is electrically coupled to the third motor and configured to power the third motor (Para. 0027).
Regarding claim 11, Goossen discloses comprising a fourth battery mounted to a hub or a control vane (206 of Figures; Para. 0028) of a fourth duct of the ducted-rotor aircraft (Para. 0017, 0023; three or more ducts could be included with each duct serving dual role as a battery), the fourth duct comprising a fourth rotor (111 of Figures) and a fourth motor (109 of Figures) that is configured to drive the fourth rotor, wherein the fourth battery is electrically coupled to the fourth motor and configured to power the fourth motor (Para. 0027).
Regarding claim 12, Goossen discloses wherein: 
the first battery comprises a first plurality of batteries configured to power the first motor (Para. 0017, 0027); 
the second battery comprises a second plurality of batteries configured to power the second motor (Para. 0017, 0027); 
the third battery comprises a third plurality of batteries configured to power the third motor (Para. 0017, 0023, 0027; three or more ducts could be included with each duct serving dual role as a battery); and 
the fourth battery comprises a fourth plurality of batteries configured to power the fourth motor (Para. 0017, 0023, 0027; three or more ducts could be included with each duct serving dual role as a battery).
Regarding claim 13, Goossen discloses a method of battery distribution in a ducted-rotor aircraft, the method comprising: 
mounting a battery (126 of Figures) to a hub or a control vane (206 of Figures; Para. 0028) of a duct (102 of Figures) of the ducted-rotor aircraft, wherein the hub includes a rotor (111 of Figures) and one or more motors (109 of Figures) that drive the rotor; and 
electrically coupling the battery to the one or more motors (Para. 0027).
Regarding claim 18, Goossen discloses wherein: the mounting comprising mounting a plurality of batteries to the duct (Para. 0017); and 
the electrically coupling comprises electrically coupling each of the plurality of batteries to at least one of the one or more motors (Para. 0027).
Regarding claim 20, Goossen discloses comprising: 
mounting a second battery to a second duct of the ducted-rotor aircraft, the second duct comprising a second hub that includes a second rotor (111 of Figures; starboard side) and a second motor (109 of Figures; starboard side) that drives the second rotor; and 
electrically coupling the second battery to the second motor; 
mounting a third battery to a third duct of the ducted-rotor aircraft (Para. 0017, 0023; three or more ducts could be included with each duct serving dual role as a battery), the third duct comprising a third hub that includes a third rotor and a third motor that drive the third rotor; and 
electrically coupling the third battery to the third motor (Para. 0027); 
mounting a fourth at least one battery to a fourth duct of the ducted-rotor aircraft (Para. 0017, 0023; three or more ducts could be included with each duct serving dual role as a battery), the fourth duct comprising a fourth hub that includes a fourth rotor and a fourth one or more motors that drive the fourth rotor; and 
electrically coupling each of the fourth at least one battery to the fourth one or more motors (Para. 0027).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832